Exhibit 10.3

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of July 30, 2020, by and between PACIFIC MERCANTILE BANK, (the
“Lender”) and Biolase, Inc., a Delaware limited liability company ( “Borrower”),
with reference to the following facts:

A.Borrower has borrowed funds from Lender pursuant to that certain Loan and
Security Agreement dated October 28, 2019 (as amended from time to time, the
“Loan Agreement”).

B.As of July 27, 2020, no amount is owing under the Loan Agreement, there is no
accrued and unpaid interest and no legal fees, costs or other outstanding amount
due under the Loan Agreement.  Such amount, plus any accruing interest and costs
and accrued and accruing attorneys’ fees and costs after July 27, 2020, are
hereinafter referred to herein as the “Existing Debt.”

C.Borrower acknowledges that it did not maintain unrestricted cash at Lender
plus unused availability under the Credit Limit in an amount equal to at least
the Burn Rate, for the compliance period ending March 31, 2020, as required by
Section 5 of the Schedule to the Loan Agreement (the “Existing Non-Compliance
Event”).  The Existing Non-Compliance Event is not exhaustive and the failure to
include any other non-compliance event shall not be deemed to be a waiver
thereof.

D.The Existing Non-Compliance Event entitles Lender to immediately enforce all
the remedies set forth in the Loan Agreement.  Borrower has asked Lender to
forbear from exercising those remedies as a result of the Existing
Non-Compliance Event, and Lender has agreed, provided Borrower enters into this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1.Defined Terms.  Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the Loan Agreement and the “Loan Documents” as
defined in the Loan Agreement.

2.Borrower Acknowledgements.  Borrower acknowledges that:  (i) the Existing
Non-Compliance Event has occurred and presently exist under the Loan Agreement
and Loan Documents, (ii) that the Recitals herein are true and correct, (iii)
pursuant to the Loan Agreement and Loan Documents, Lender has a valid, perfected
first-priority security interest in all of the Borrower’s present and future
Collateral, (iv) subject to the provisions set forth in Section 3 below, as a
result of the Existing Non-Compliance Event Lender has the right to take
immediate possession of, and foreclose upon, all of the Collateral, pursuant to
the Loan Agreement and Loan Documents and to exercise all other rights and
remedies granted to it under the Loan Agreement and Loan Documents and by law,
(v) Lender is not obligated to make any Loans or other credit extensions to the
Borrower, under the Loan Agreement or otherwise but may do so at its sole and
absolute discretion, (vi) Lender is not obligated to permit Borrower to have any
overdrafts in any of its deposit accounts with Lender, and permitting any such
overdrafts is at the sole and absolute discretion of Lender, and (vii) except as
set forth in Section 4 below, Lender is not agreeing to waive the Existing
Non-Compliance Event as a result of this Agreement or the performance by the
parties of their respective obligations hereunder. Borrower further represents,
warrants and acknowledges that all necessary action to authorize the execution
and delivery of this Agreement by Borrower has been taken and that this
Agreement is a forbearance relating to an existing obligation and is not a
novation.  

 

First Amendment to Loan and Security Agreement

1

 

 

--------------------------------------------------------------------------------

 

3.Forbearance.  Subject to the terms and conditions contained herein and subject
to performance by Borrower of all of the terms of this Agreement and the Loan
Agreement and Loan Documents after the date hereof, Lender shall forbear from
exercising any remedies that Lender has against Borrower as a result of the
occurrence of the Existing Non-Compliance Event, until the earlier of the
following dates (the “Forbearance Period”):  (i) July 31, 2020 or (ii) the date
any of the following (an “Additional Non-Compliance Event”) shall occur:  (a) an
Event of Default under the Loan Agreement or any Loan Document occurs
(including, without limitation, any Event of Default consisting of the
non-compliance with the financial covenant set forth in Recital C for any
periods other than the period specified therein, and any Default or Event of
Default which has occurred as of this date which is not an Existing
Non-Compliance Event) or (b) Borrower fails to pay any amount due under this
Agreement or to perform any covenant or other agreement contained in this
Agreement or any other document entered into pursuant hereto, or any breach by
Borrower of any representation or warranty of this Agreement.  This forbearance
shall not be deemed a continuing waiver or forbearance with respect to any Event
of Default of a nature similar to the Existing Non-Compliance Event that may
have occurred before or may occur after the date of this Agreement. At the end
of the Forbearance Period, the Forbearance Period under this Agreement shall
expire automatically, immediately, and without notice or demand, and subject to
Section 4 below, Lender shall be entitled to the immediate exercise of all the
rights and remedies available to it under the Loan Documents or otherwise at
law.  Nothing in this Agreement shall constitute a waiver of any Default or
Event of Default under the Loan Documents or of Lender’s rights or remedies
under any other indebtedness now or hereafter existing between the Lender and
the Borrower.  This agreement is being executed by the Lender to accommodate the
request of Borrower, and Borrower understands and agrees that Lender has no
obligation to grant further forbearances in the future.

4.Lender Agreement to Waive Existing Non-Compliance Events. Lender agrees to
waive in writing the Existing Non-Compliance Events on August 1, 2020, if the
following conditions are satisfied:   (a) no Additional Non-Compliance Events
have occurred or are continuing under the Loan Documents and (b) on or before
July 31, 2020, the additional covenants set forth in Section 6 below, are
satisfied.  This waiver does not constitute a waiver of any other defaults,
covenants, terms or provisions of the Loan Agreement, or any other Loan
Documents, whether or not similar to the Existing Non-Compliance Events.  

5.No Loans or Overadvances. During the Forbearance Period, Lender shall not
make, and Borrower shall not request, any Loans under the Loan
Agreement.  Additionally, at no time shall Borrower permit to exist an
Overadvance under the Loan Agreement.

6.Additional Covenants.  In addition to Borrower’s covenants set forth in this
Agreement and the Loan Agreement, Borrower covenants and agrees as follows:

(a)On or before July 31, 2020, Borrower has received net cash proceeds in the
amount of at least $8,000,000 from the issuance of Borrower’s equity securities
issued after June 1, 2020 and such proceeds have been deposited in an account or
accounts maintained with Lender.

(b)During the Forbearance Period and in lieu of compliance with the Liquidity
financial covenant set forth in Section 5 of the Schedule to the Loan Agreement
for such periods, Borrower has maintained, and shall maintain, unrestricted cash
at Lender plus Cash Equivalents with Lender, in an aggregate amount equal to at
least $1,500,000, determined as of the end of each month ending April 30, 2020,
May 31, 2020 and June 30, 2020 (for the avoidance of doubt, Borrower shall
resume compliance with the Liquidity financial covenant set forth in Section 5
of the Schedule to the Loan Agreement for the period ending July 31, 2020).

 

First Amendment to Loan and Security Agreement

2

 

 

--------------------------------------------------------------------------------

 

7.Amendments to the Loan Agreement.  The Loan Agreement is hereby amended as
follows:

(a)The term “First Amendment” is hereby added to Section 8 of the Loan
Agreement, in alphabetical order, and shall read as follows:

“First Amendment” means that certain First Amendment to the Loan and Security
Agreement, by and between Borrower and Lender and dated approximately July 30,
2020.

(b)Clause (i) of the defined term “Eligible Accounts” in Section 8 of the Loan
Agreement is restated to read as follows:

“(i) the Account must not be outstanding for more than 60 days from its due date
or 180 days from its invoice date (the “Eligibility Period”);”

(c)Clause (xx) of the defined term “Eligible Accounts” in  Section 8 of the Loan
Agreement is restated to read as follows:

(xx) the Account must comply with the terms of sale as set forth by Exim Bank;
provided that nothing herein shall exclude Accounts invoiced with “payment upon
delivery”, “COD” or similar terms to the extent such Account is not otherwise
deemed ineligible hereunder);

(d)That portion of the defined term “Eligible Accounts” in  Section 8 of the
Loan Agreement, which currently reads as follows:

“Accounts owing from one Account Debtor will not be deemed Eligible Accounts to
the extent they exceed 20% of the total Accounts outstanding.  In addition, if
more than 20% of the Accounts owing from an Account Debtor are outstanding for a
period longer than their Eligibility Period or are otherwise not Eligible
Accounts, then all Accounts owing from that Account Debtor will be deemed
ineligible for borrowing.  Without limiting the generality of the foregoing,
credit balances over 90 days from due date or 180 days from invoice date will be
deducted in determining Eligible Accounts.  Lender may, from time to time, in
its Good Faith Business Judgment, revise the Minimum Eligibility Requirements,
upon 30 days prior written notice to Borrower.”

is hereby restated to read as follows:

“Accounts owing from one Account Debtor will not be deemed Eligible Accounts to
the extent they exceed 20% of the total Accounts outstanding.  In addition, if
more than 20% of the Accounts owing from an Account Debtor are outstanding for a
period longer than their Eligibility Period or are otherwise not Eligible
Accounts, then all Accounts owing from that Account Debtor will be deemed
ineligible for borrowing.  Without limiting the generality of the foregoing,
credit balances over 60 days from due date or 180 days from invoice date will be
deducted in determining Eligible Accounts.  Lender may, from time to time, in
its Good Faith Business Judgment, revise the Minimum Eligibility Requirements,
upon 30 days prior written notice to Borrower.”

 

First Amendment to Loan and Security Agreement

3

 

 

--------------------------------------------------------------------------------

 

8.Repayment; Fees.

(a)Borrower shall continue to make all payments as they become due under the
Loan Agreement.

(b)In consideration of Lender’s execution of this Agreement, Borrower shall,
concurrently with the execution of this Agreement, pay Lender a forbearance and
amendment fee equal to $1,500 (the “Amendment Fee”), which fee is fully earned
and nonrefundable as of the date of this Agreement

(c)In consideration of Lender’s execution of this Agreement, Borrower shall,
concurrently with the execution of this Agreement, pay Lender’s legal fee
accrued prior to the date hereof, in an amount equal to $9,972.00 (the “Legal
Fees”), which fee is fully earned and nonrefundable as of the date of this
Agreement.

9.Ratification by Borrower of Lender’s First Priority Security Interest in
Collateral.  Borrower hereby confirms and ratifies Lender’s first priority lien
and security interest in and to all Collateral.  Borrower shall execute such
security agreements, financing statements and other documents as Lender may from
time to time reasonably request to carry out the terms of this Agreement and the
Loan Agreement.  Borrower authorizes Lender to file such financing statements
and amendments relating to the Collateral.  Such liens and security interests
shall secure all of the obligations of Borrower under this Agreement and the
Loan Agreement and the Loan Documents.

10.Receipt and Application of Payments.  All payments hereunder and under the
Loan Agreement may, may be applied by the Lender to the Obligations thereunder,
in Lender’s sole and absolute discretion.  Acceptance by Lender of any payment
in an amount less than the amount then due shall be deemed an acceptance on
account only, and the failure to pay the entire amount then due shall be and
continue to be an Event of Default pursuant to this Agreement, and at any time
thereafter and until the entire amount then due has been paid, Lender shall be
entitled to exercise all rights conferred upon it herein or in the Loan
Agreement upon the occurrence of an Event of Default.  To the extent that Lender
receives any payment or benefit and such payment or benefit, or any part
thereof, is required to be repaid to a trustee, receiver, or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
then to the extent of such payment or benefit, the Existing Debt, or any part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or benefit had not been made, shall accrue
interest at the highest rate applicable to any portion thereof, shall be secured
by the Collateral and payable on demand.

11.Lender Expenses.  Borrower shall reimburse Lender for all expenses incurred
by Lender, at any time on, before or after the date hereof in connection with
(i) preparing and negotiating this Agreement; (ii) protecting Lender’s security
interests and liens in the Collateral; and (iii) any matters contemplated by or
arising out of this Agreement or the Loan Agreement or any Loan Document
including, by way of illustration only, any action taken (a) to commence,
prosecute, defend or intervene in any litigation (adversary proceeding or
otherwise) or to file a petition, complaint, answer, motion or other pleadings,
(b) to take any other action in or with respect to any suit, case, motion,
appeal or proceeding (bankruptcy or otherwise), (c) to draft documents in
connection with any of the foregoing or in connection with any proposed
modification or amendment of this Agreement or the Loan Agreement, or any
proposed waiver, extension or refinance of the Existing Debt, including, but not
limited to, all outside counsel fees incurred by Lender in connection with the
preparation and negotiation of this Agreement and the Loan Agreement, (d) to
protect, collect, lease, sell, take possession of or liquidate any of the
Collateral or assets of Borrower, (e) to attempt to enforce any rights of Lender
to collect any part of the Existing Debt, or (f) any matter relating to the
ongoing administration of this Agreement or the Loan Agreement or any Loan

 

First Amendment to Loan and Security Agreement

4

 

 

--------------------------------------------------------------------------------

 

Document (collectively “Lender Expenses”).  Lender Expenses shall also include
all expenditures by Lender, including payment made by Lender for taxes,
insurance, assessments, costs or expenses which Borrower is required to pay
under this Agreement or the Loan Agreement or any Loan Document, but fails to
pay; inside and outside counsel fees and any expenses, costs and charges
relating to such expenditures (including, without limitation, all fees of legal
assistants and other staff employed by such attorneys); and all other expenses
of any kind whatsoever incurred by Lender in connection with administration of
this Agreement and the Loan Agreement and any Loan Document, whether such
expenditures, fees and expenses are incurred before, after or in connection with
the commencement of an insolvency proceeding, including any actions taken in
connection with cash collateral orders, motions for relief from any stays,
preparation for any objections to plans of reorganization and any other
negotiations, actions or appeals entered into, taken or made in connection with
the reorganization, bankruptcy or liquidation of Borrower or the
Collateral.  With respect to any Lender Expenses owing by Borrower to Lender
incurred prior to the execution of this Agreement, such amounts shall be paid
within ten (10) days of Borrower’s receipt of notice from Lender of the amount
of such fees and costs.  With respect to all other Lender Expenses owing by
Borrower to Lender, such amounts shall be paid within ten (10) days of
Borrower’s receipt of notice from Lender of the existence and amount of such
Lender Expenses.

12.Representations and Warranties.  Borrower represents and warrants to Lender
as follows:

(a)No Event of Default or failure of condition has occurred or exists, or would
exist with notice or lapse of time or both under any of the Loan Agreement,
other than the Existing Non-Compliance Event.

(b)The Forbearance Period granted pursuant to the terms of this Agreement is
reasonable and is based upon the projections of Borrower.

(c)All representations and warranties of Borrower in this Agreement and the Loan
Agreement and the Loan Documents are true and correct as of the date hereof, and
shall survive the execution of this Agreement.  

(d)Lender has not at any time directed or participated in any aspect of the
management of Borrower or the conduct of Borrower’s business.  Borrower has made
all business decisions independently of Lender, and Lender has limited its
actions to those solely of a lender of money.

(e)Lender is not required to grant any additional credit to Borrower or to renew
or forbear to enforce any obligations of Borrower other than the limited
forbearance set forth in Section 3 of this Agreement.

(f)All of Borrower’s deposit accounts (including operating and payroll accounts)
and investment accounts are with Lender, except as otherwise permitted in the
Loan Agreement.

 

First Amendment to Loan and Security Agreement

5

 

 

--------------------------------------------------------------------------------

 

13.Rights and Remedies.

(a)Upon the occurrence and during the continuance of an Event of Default, Lender
may, at its election, without notice of its election and without demand, do any
one or more of the following, all of which are authorized by Borrower:

(i)Without notice to Borrower, set off and apply to the amounts due and owing
under the Loan Agreement and this Agreement:

(A)any and all cash or certificates of deposit held by Lender for whatever
purpose; and

(B)indebtedness at any time owing to or for the credit or the account of
Borrower held by Lender.

(ii)Take action against Borrower for payment under the Loan Agreement and this
Agreement;

(iii)Demand that Borrower (i) deposit cash with Lender in an amount equal to the
amount of any letters of credit remaining undrawn, as collateral security for
the repayment of any future drawings under such letters of credit, and (ii) pay
in advance all letter of credit fees scheduled to be paid or payable over the
remaining term of the letters of credit, and Borrower shall promptly deposit and
pay such amounts; and/or

(iv)Exercise any right and remedy authorized by the Loan Agreement and/or this
Agreement and/or any Loan Document and/or applicable law.

(b)Lender’s rights and remedies under this Agreement, the Loan Agreement and all
other agreements shall be cumulative.  Lender shall have all other rights and
remedies not inconsistent herewith as provided under the California Uniform
Commercial Code, by law, or in equity.  No exercise by Lender of one right or
remedy shall be deemed an election, and no waiver by Lender of any Event of
Default on the part of Borrower shall be deemed a continuing waiver.  No delay
by Lender shall constitute a waiver, election, or acquiescence by it.  Lender
shall have the right to take any action it deems necessary against Borrower in
order to enforce or perfect, or to realize on its security interest in the
Collateral.

14.Tolling of Statute of Limitations. During the term of this Agreement, the
parties hereto agree to toll and suspend any applicable periods of limitation,
repose, or time within which any claim, cause of action or suit related to
enforcement of the Loan Documents must be made or commenced by Lender.

15.Power of Attorney.  In addition to the rights provided under Section 7.5 of
the Loan Agreement, effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Lender
(and any of Lender’s designated officers, or employees) as Borrower’s true and
lawful attorney to:  (a) send requests for verification of Accounts or notify
account debtors of Lender’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Lender’s possession; (c) sign Borrower’s name on any invoice or bill
of lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Lender determines to be reasonable;
(g) to modify, in its sole discretion, any intellectual property security
agreement entered into between Borrower and Lender without first obtaining
Borrower’s

 

First Amendment to Loan and Security Agreement

6

 

 

--------------------------------------------------------------------------------

 

approval of or signature to such modification by amending Exhibits A, B, and C,
thereof, as appropriate, to include reference to any right, title or interest in
any copyrights, patents or trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
copyrights, patents or trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) to file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of Borrower where permitted by law;
provided Lender may exercise such power of attorney to sign the name of Borrower
on any of the documents described in clauses (g) and (h) above, regardless of
whether an Event of Default has occurred.  The appointment of Lender as
Borrower’s attorney in fact, and each and every one of Lender’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Lender’s obligation to
provide Loans is terminated.

16.Conditions Precedent.  The effectiveness of this Agreement is subject to
Lender’s receipt of all of the following:

(a)this Agreement and such other agreements and instruments reasonably requested
by Lender pursuant hereto (including such documents as are necessary to create
and perfect Lender’s interest in the Collateral), each duly executed by
Borrower;

(b)payment of the Amendment Fee;

(c)payment of the Legal Fees, and

(d)such other documents and completion of such other matters as Lender may
reasonably deem necessary or appropriate.

17.Waiver of Notice and Cure.  Borrower acknowledges that Events of Default have
occurred under the Loan Agreement that, but for this Agreement, would have
entitled Lender to exercise all the remedies available to Lender under the Loan
Agreement and applicable law.  Borrower each waives all notices of default and
rights to cure that are otherwise provided in the Loan Agreement or applicable
law, including, but not limited to, rights to notice and redemption under
California Uniform Commercial Code sections 9611, 9620 and 9623.  Borrower each
further waives any claim that a sale or other disposition by Lender of the
Collateral is not commercially reasonable because Lender disclaims any
warranties with respect to such sale or other disposition, including, without
limitation, disclaimers of warranties relating to title, possession, quiet
enjoyment, or the like.

18.Release.

(a)Borrower each acknowledges that Lender would not enter into this Agreement
without Borrower’s assurance hereunder.  Except for the obligations arising
hereafter under this Agreement, Borrower hereby absolutely discharges and
releases Lender, any person or entity that has obtained any interest from Lender
under the Loan Agreement and each of Lender’s and such entity’s former and
present partners, stockholders, officers, directors, employees, successors,
assignees, agents and attorneys from any known or unknown claims which Borrower
now has against Lender of any nature, including any claims that Borrower, its
successors, counsel, and advisors may in the future discover they would have now
had if they had known facts not now known to them, whether founded in contract,
in tort or pursuant to any other theory of liability, including but not limited
to any claims arising out of or related to the Loan Agreement or the
transactions contemplated thereby.  

 

First Amendment to Loan and Security Agreement

7

 

 

--------------------------------------------------------------------------------

 

(b)Borrower waives the provisions of California Civil Code Section 1542, which
states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

(c)The provisions, waivers and releases set forth in this section are binding
upon Borrower and Borrower’s shareholders, agents, employees, assigns and
successors in interest, and each and every party claiming rights by or through
Borrower.  The provisions, waivers and releases of this section shall inure to
the benefit of Lender and its agents, employees, officers, directors, assigns
and successors in interest.

(d)Borrower warrants and represents that Borrower is the sole and lawful owner
of all right, title and interest in and to all of the claims released hereby and
Borrower has not heretofore voluntarily, by operation of law or otherwise,
assigned or transferred or purported to assign or transfer to any person any
such claim or any portion thereof. Borrower shall indemnify and hold harmless
Lender from and against any claim, demand, damage, debt, liability (including
payment of attorneys’ fees and costs actually incurred whether or not litigation
is commenced) based on or arising out of any assignment or transfer.

(e)The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Agreement and the Loan
Agreement, and/or Lender’s actions to exercise any remedy available under the
Loan Agreement or otherwise.

19.Further Assurances.  Borrower will take such other actions as Lender may
reasonably request from time to time to perfect or continue Lender’s security
interests in Borrower’s property, and to accomplish the objectives of this
Agreement.

20.Consultation of Counsel.  Borrower acknowledges that Borrower has had the
opportunity to be represented by legal counsel of its own choice throughout all
of the negotiations that preceded the execution of this Agreement.  Borrower has
executed this Agreement after reviewing and understanding each provision of this
Agreement and without reliance upon any promise or representation of any person
or persons acting for or on behalf of Lender.  Borrower further acknowledges
that Borrower and its counsel have had adequate opportunity to make whatever
investigation or inquiry they may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof and the
delivery and acceptance of the consideration described herein.

21.Miscellaneous.

(a)Successors and Assigns.  This Agreement shall be binding upon and shall inure
to the benefit of Borrower and Lender and their respective successors and
assigns; provided, however, that the foregoing shall not authorize any
assignment by Borrower of its rights or duties hereunder.

 

First Amendment to Loan and Security Agreement

8

 

 

--------------------------------------------------------------------------------

 

(b)Integration.  This Agreement and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Agreement; except that any
financing statements or other agreements or instruments filed by Lender with
respect to Borrower shall remain in full force and effect.

(c)Entire Agreement.  This Agreement and the Loan Agreement contain the entire
agreement of the parties hereto and supersede any other oral or written
agreements or understandings with respect to the subject matter hereof and
thereof.

(d)Course of Dealing; Waivers.  No course of dealing on the part of Lender or
its officers, nor any failure or delay in the exercise of any right by Lender,
shall operate as a waiver thereof, and any single or partial exercise of any
such right shall not preclude any later exercise of any such right.  Lender’s
failure at any time to require strict performance by Borrower of any provision
shall not affect any right of Lender thereafter to demand strict compliance and
performance.  Any suspension or waiver of a right must be in writing signed by
an officer of Lender.

(e)Time is of the Essence.  Time is of the essence as to each and every term and
provision of this Agreement and the other Loan Agreement.

(f)Counterparts.  This Agreement may be signed in counterparts and all of such
counterparts when properly executed by the appropriate parties thereto together
shall serve as a fully executed document, binding upon the parties.

(g)Legal Effect.  Except as explicitly set forth herein, the Loan Agreement
remains unmodified and in full force and effect.  If any provision of this
Agreement conflicts with applicable law, such provision shall be deemed severed
from this Agreement, and the balance of this Agreement shall remain in full
force and effect.

(h)Choice of Law and Venue; Jury Trial Waiver.  This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of
California, without regard to principles of conflicts of law.  Jurisdiction
shall lie in the State of California.  All disputes, controversies, claims,
actions and similar proceedings arising with respect to your account or any
related agreement or transaction shall be brought in the Superior Court of
Orange County, California or the United States District Court for the Southern
Division of the Central District of California, except as provided below with
respect to arbitration of such matters.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT, THE LOAN AGREEMENT OR ANY LOAN
DOCUMENT, OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION THEREWITH OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING , AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY.  NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN THE
EVENT THAT THE JURY TRIAL WAIVER CONTAINED HEREIN SHALL BE HELD OR DEEMED TO BE
UNENFORCEABLE, EACH PARTY HERETO HEREBY EXPRESSLY AGREES TO SUBMIT TO

 

First Amendment to Loan and Security Agreement

9

 

 

--------------------------------------------------------------------------------

 

JUDICIAL REFERENCE ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
HEREUNDER FOR WHICH A JURY TRIAL WOULD OTHERWISE BE APPLICABLE OR AVAILABLE.
PURSUANT TO SUCH JUDICIAL REFERENCE, THE PARTIES AGREE TO THE APPOINTMENT OF A
SINGLE REFEREE AND SHALL USE THEIR BEST EFFORTS TO AGREE ON THE SELECTION OF A
REFEREE.  IF THE PARTIES ARE UNABLE TO AGREE ON A SINGLE REFEREE, A REFEREE
SHALL BE APPOINTED BY THE COURT TO HEAR ANY DISPUTES HEREUNDER IN LIEU OF ANY
SUCH JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT THE APPOINTED REFEREE
SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN THE APPLICABLE ACTION OR
PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL REPORT A STATEMENT OF DECISION
THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS WHICH WOULD NOT OTHERWISE BE THE
SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS WAIVER AND THE AGREEMENTS
CONTAINED HEREIN.  THE PARTIES HERETO HEREBY AGREE THAT THE PROVISIONS CONTAINED
HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARM’S-LENGTH BASIS, WITH BOTH SIDES
AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO HAVE THEIR
RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS CONTAINED HEREIN.  ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY AND THE AGREEMENTS CONTAINED HEREIN REGARDING
THE APPLICATION OF JUDICIAL REFERENCE IN THE EVENT OF INVALIDITY OF SUCH JURY
TRIAL WAIVER.

(i)Assignment and Indemnity.  Borrower consents to Lender’s assignment of all or
any part of Lender’s rights under this Agreement and the Loan
Agreement.  Borrower shall indemnify and defend and hold Lender and any assignee
of Lender’s interests harmless from any actions, costs, losses or expenses
(including attorneys’ fees) arising out of such assignment, this Agreement and
the Loan Agreement.

 

 

[Remainder of Page Intentionally Left Blank]

 

First Amendment to Loan and Security Agreement

10

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the first
date above written.

 

Borrower:

 

Lender

BIOLASE, INC.

 

PACIFIC MERCANTILE BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Beaver

 

By:

 

/s/ Nick Valencia

Name

 

John Beaver

 

Name:

 

Nick Valencia

Title:

 

CFO

 

Title:

 

VP Sr. Relationship Manager ABL Manager

 

 

First Amendment to Loan and Security Agreement

11

 

 